Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 23, 2021 has been entered. Claims 1-2, 4-5, 7, 10-14, 16-25 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 10-14, 19-20, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kanenari et al. (US 2003/0062106) in view of Nakamura et al. (U.S Patent No. 5,725,702), further in view of Hiraku et al. (JP2019098976A, English translation provided).
Regarding claim 1, Kanenari discloses that, as illustrated in Figs. 1-2, a tire comprising: a tread portion (as shown In Fig. 1) whose outer surface defines the tread, a pair of axially spaced bead portion (as shown in Fig. 1) each provided with a bead core (as shown in Fig. 1; also see label of bead core in attached annotated Figure I) therein, a pair of sidewall portions (as shown in Fig. 1) extending between tread edges of the tread portion and the bead portions, and a carcass ply (see label of carcass layer in Fig. 1(a)) extending between the bead portions through the tread portion and the sidewall portions and turned up around the bead core in each of the bead portions from the inside to the outside in the tire axial direction so as to from a pair of 
wherein each of the bead portions is provided with a rubber bead apex (the tip part of the bead filler as shown in Fig. 1(a); also see label of Apex in attached annotated Figure I) disposed between the turnup portion and the main portion of the carcass ply and extending radially outwardly from the bead core in a tapered manner (as shown); a bead reinforcing rubber layer (label of auxiliary bead filler in Fig. 2(c)) disposed axially outside the main portion of the carcass ply; and an insulation rubber layer (label of bead filler of different member in Fig. 2(b)) disposed between the bead reinforcing rubber layer and the main portion of carcass ply.
Kanenari discloses the insulation rubber layer (bead filler of different member) as illustrated in Fig. 2(b) and the bead reinforcing rubber layer (auxiliary bead filler) as illustrated in Fig. 2(c). However, Kanenari does not combine the bead filler of different member and the auxiliary bead filler into one tire. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified different embodiments of Kanenari to provide the bead reinforcing rubber layer and the insulation rubber layer in the tire. Doing so would be possible to improve the durability of the tire.
Thus, through the combination of one embodiment as illustrated in Fig. 2(b) and another embodiment illustrated in Fig. 2(c), Kanenari discloses that the insulation rubber layer (bead filler of different member in Fig. 2(b)) extends along the main portion of the carcass ply (as shown), passing through between an axially outer surface of the main portion of the carcass 
between the axially outer surface of the main portion of the carcass ply and an axially inner surface of a radially outer part of the turnup portion of the carcass ply (as shown in Fig. 2(b)) which part extends radially outwardly beyond a radially outer end of the rubber bead apex (as shown in Fig. 2(b)), and further
between the axially outer surface of the main portion of the carcass ply and an axially inner surface of a radially outer part of the bead reinforcing rubber layer (auxiliary bead filler as shown in Fig. 2(c)) which part extends radially outwardly beyond a radially outer end of the turnup portion of the carcass ply (as shown in Fig. 2(c)). 
	However, Kanenari does not explicitly disclose the thickness of the insulation rubber layer is in a range from 0.8 to 2.3 mm. 
	In the same field of endeavor, pneumatic tire, Hiraku discloses that, further, the maximum thickness Ga of the reinforcing layer 19 (see the insulation rubber layer in Fig. 12) is preferably in the range of 0.5 mm to 3.5 mm (overlapping the range of 0.8 to 2.3 mm). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanenari to incorporate with the teachings of Hiraku to provide that the thickness of the insulation rubber layer is 0.8 to 2.3 mm. Doing so would be possible to improve the durability of the tire.

    PNG
    media_image1.png
    406
    563
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1(a) in the teachings of Kanenari)
	However, Kanenari does not explicitly disclose that the insulation rubber layer has a hardness smaller than a hardness of the bead reinforcing rubber layer. In the same field of endeavor, pneumatic tire, Nakamura discloses that, in Fig. 2 is shown a diagrammatically enlarged section of a first embodiment of the bead portion applied to the tire 1 according to the invention, in which a bead filler 7 consisting of an outer soft rubber stock 7A (the insulation rubber layer) and an inner hard rubber stock 7B is disposed between the carcass ply 5 and its turnup portion 6 to extend taperingly from a position near to an outward surface of the bead core 3 over an outward end T of the turnup portion 6 in a radial direction of the tire (col. 6, lines 29-36). The ply end rubber 9 (the bead reinforcing rubber layer) has a thickness of about 1 mm and a Shore A hardness of 68˚-82˚ substantially equal to that of the coating rubber of the carcass ply (col. 6, lines 64-66). As illustrated in Table 1, hardness of rubber stock 7A (the insulation rubber layer) is 49˚ (for example for first embodiment) and hardness of ply end 
	Regarding claim 2, Kanenari discloses that, as illustrated in Figs. 2(b) and 2(c), the bead reinforcing rubber layer (auxiliary bead filler in Fig. 2(c) (one embodiment)) extends radially outwardly, abutting on the axially outer surface of the turnup portion of the carcass ply (as shown), beyond the radially outer end of the turnup portion of the carcass ply (as shown), and then extends radially outwardly, abutting on the axially outer surface of the insulation rubber layer (bead filler of different member in Fig. 2(b) (another embodiment)).
 Kanenari discloses the insulation rubber layer (bead filler of different member) as illustrated in Fig. 2(b) and the bead reinforcing rubber layer (auxiliary bead filler) as illustrated in Fig. 2(c). However, Kanenari does not combine the bead filler of different member and the auxiliary bead filler into one tire. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified different embodiments of Kanenari to provide the bead reinforcing rubber layer and the insulation rubber layer in the tire. Doing so would be possible to improve the durability of the tire. 
Kanenari does not explicitly disclose a radially outer end of the insulation rubber layer is positioned radially outside a radially outer end of the bead reinforcing rubber layer. Nakamura 
Regarding claim 4, Kanenari does not explicitly disclose the insulation rubber layer has a portion contacting with the bead core. Nakamura discloses that, as illustrated in Fig. 8, this embodiment is a modification of the first embodiment shown in Fig. 2 in which a bead filler 14 consists of three rubber stocks 14A, 14B and 14C instead of the bead filler 7 (col. 9, lines 62-65). The rubber stocks 14B (the lower part of the insulation rubber layer) has a portion contacting with the bead core (Fig. 8, item 3). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanenari to incorporate with the teachings of Nakamura to provide that the insulation rubber layer has a portion contacting with the bead core. Doing so would be possible to improve the durability of the tire.
Regarding claim 7, 10-14, Kanenari discloses that the insulation rubber layer and the bead reinforcing rubber layer are disposed around the bead core and the insulation rubber layer abutting on the bead reinforcing rubbe rlayer. However, Kanenari does not explicitly discloses the dimensions in the tire radial direction of the portion of the insulation rubber layer 
Hiraku discloses that, the reinforcing layer 19 is a sheet-shaped rubber member having a uniform thin-walled structure, and is arranged so as to extend along the carcass layer 13 (pg. 10, lines 376-377). Further, the rubber hardness of the reinforcing layer 19 is preferably in the range of 60˚ or more and 98˚ or less (pg. 10, lines 391-392) (overlapping related to claim 10-14). As illustrated in Figs. 2 and 6-12, the locations, dimensions and hardness of the bead reinforcing rubber layer and the insulation rubber layer will determine the durability of the bead part (pg. 10, lines 376-393). Thus, Hiraku realizes that the dimension in the tire radial direction of the portion of the insulation rubber layer and the dimension in the tire radial direction of the bead reinforcing rubber layer are results effective variables. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (the dimensions in the tire radial direction of the portion of the insulation rubber layer contacting with the bead reinforcing 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanenari to incorporate with the teachings of Hiraku to provide that the dimensions in the tire radial direction of the portion of the insulation rubber layer contacting with the bead reinforcing rubber layer is not less than 0.40 times the dimensions in the tire radial direction of the bead reinforcing rubber layer and the hardness of the bead reinforcing rubber layer is 70˚ to 90˚ degrees. Doing so would be possible to improve the durability of the tire.
Regarding claims 19-20, Kanenari does not disclose the radial distance from a bead base line to the radially outer end of the bead reinforcing rubber layer is in a range from 0.35 to 0.45 times a tire section height from the bead base line to the radial outermost end of the tread portion or the radial distance from a bead base line to the radially outer end of the bead reinforcing rubber layer is in a range from 0.05 to 0.15 times a tire section height from the bead base line to the radial outermost end of the tread portion. Hiraku discloses that, as illustrated in Figs. 1, the radial distance from the bead base line to the radial outermost end of the tread portion (Fig. 1, item SH). Further, Hiraku discloses that, as illustrated in Figs, 2 and 6-10, there are multiple radial distances from the bead base line to the radially outer end of the bead reinforcing rubber layer (Figs. 2 and 6-10, items 19). Hiraku discloses that, further, it is preferable that the radial length Lr (see Fig. 2) of the reinforcing layer 19 (the reinforcing rubber 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanenari to incorporate with the teachings of Hiraku to provide that the radial distance from a bead base line to the radially outer end of the bead reinforcing rubber layer is in a range from 0.35 to 0.45 times a tire section height from the bead base line to the radial outermost end of the tread portion or the radial distance from a bead base line to the radially outer end of the bead reinforcing rubber layer is in a range from 0.05 to 0.15 times a tire section height from the bead base line to the radial outermost end of the tread portion. Doing so would be possible to improve the durability of the tire.
Regarding claims 24-25, Kanenari does not disclose that a clinch rubber is disposed on the axially outside of the bead reinforcing rubber layer. Hiraku discloses that, as illustrated in Fig. 7, in the tire the bead reinforcing rubber layer (Fig. 7, item 19) has a radially inner end positioned on the axially outside of the turnup portion (Fig. 7, item 132) of the carcass ply (Fig. 7, item 13) (), and 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanenari to incorporate with the teachings of Hiraku to provide that a clinch rubber is disposed on the axially outside of the bead reinforcing rubber layer. Doing so would be possible to improve the durability of the tire.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanenari et al., Nakamura et al., Hiraku as applied to claim 1 above, further in view of Ohara et al. (US Patent No. 6,273,162).
Regarding claim 5, the combination discloses the insulation rubber layer and the bead core. However, the combination does not explicitly disclose that the portion of the insulation rubber layer contacting with the bead core is rolled up around the bead core. In the same field of endeavor, pneumatic tire, Ohara discloses that, as illustrated in Fig. 4, the first rubber layer 16 (i.e. the insulation rubber layer) extends continuously from the axially inside to outside of the bead apex 10 through the underside of the bead core 5 (col. 6, lines 16-18). Thus, Ohara discloses that the portion of the insulation rubber layer contacting with the bead core is rolled up around the bead core.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanenari to incorporate with the .    
Claims 16-18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanenari et al., Nakamura et al., and Hiraku as applied to claim 1 above, further in view of Nobuaki et al. (JP20006159944A, English translation provided).
Regarding claim 16-17, the combination discloses that the insulation rubber layer and the carcass ply are disposed around the bead core. However, the combination does not explicitly disclose that the carcass ply is made of carcass cords coated with a topping rubber whose hardness is lower than the hardness of the insulation rubber layer. In the same field of endeavor, pneumatic tire, Nobuaki discloses that, specifically, the carcass ply 6A has a well-known structure in which both sides of the array of carcass cords 10 are covered with topping rubber 12 (as shown in Figs. 1-2), as shown in the cross-sectional view taken along the line AA in Fig. 1. The topping rubber portion 12i on the inner surface side forming the inner surface is formed of butyl rubber (which has a typical hardness in the range of 35˚-95˚) ([0023], lines 211-214). Nobuaki discloses that, further, the inner side reinforcing rubber layer 13L (as shown in Fig. 4) (the insulation rubber layer) is a thin sheet-like body arranged radially inward from the outer side reinforcing rubber layer 13U. … Therefore, the inner side reinforcing rubber layer 13L (the insulation rubber layer) is formed of hard rubber having a rubber hardness of 70˚ to 110˚ ([0036], lines 368-372). Thus, Nobuaki discloses that, the carcass ply is made of carcass cords coated with a topping rubber whose hardness is lower than the hardness of the insulation rubber layer or equal to the hardness of the insulation rubber layer. 

Regarding claim 18, Nobuaki discloses that, here, the thickness of the inner side reinforcing rubber layer 13L (the insulation rubber layer) is preferably in the range of 0.5 to 1.5 mm ([0038]). If the sum of the thickness ti and to (ti+to as shown in Fig. 6) is preferably 2 times or more, more preferably 2.5 times or more the outer diameter d of the carcass cord 10, and 5 times or less, more preferably the same upper limit 4 times or less is desirable ([0045], lines 485-487). Further, the thickness ti of the raw topping rubber 32i (as shown in Fig. 6) is preferably 0.5 mm or more, more preferably 0.6 mm or more, in order to enhance air impermeableness. However, if the thickness ti is too large, the weight will increase. Therefore, the upper limit thereof is preferably 1.4 mm or less, more preferably 1.2 mm or less ([0045], lines 491-494). In summary, Nobuaki discloses that the thickness of rubber measured from the carcass cords to the far side of the insulation rubber layer (this side is supposed to contact with the bead reinforcing rubber layer) is preferably in the range of 0.5 to 2.9 mm which is overlapping the claimed range of 1.3 to 2.8 mm.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate 
Regarding claims 21 and 22, Kanenari does not disclose a hardness of a topping rubber of the carcass ply is not smaller than a hardness of the insulation rubber layer. Nakamura discloses that, the ply end rubber 9 (the insulation rubber) has a thickness of about 1 mm and a Shore A hardness of 68˚-82˚ substantially equal to that of the coating rubber (the topping rubber) for the carcass ply (col. 6, lines 2-4 from bottom). Thus, Nakamura discloses a hardness of a topping rubber of the carcass ply is not smaller than a hardness of the insulation rubber layer.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanenari to incorporate with the teachings of Nakamura to provide that a hardness of a topping rubber of the carcass ply is not smaller than a hardness of the insulation rubber layer. Doing so would be possible to improve the durability of the tire.
However, the combination does not explicitly disclose a hardness of the bead reinforcing rubber layer is equal to a hardness of the rubber bead apex.
Nobuaki discloses that, the rubber hardness Hsb of the bead apex rubber 8 is in the range of 70˚ to 110˚ (pg. 7, [0027], line 271) and the inner side reinforcing rubber layer 13L is formed of hard rubber having a rubber hardness Hss 70˚ to 110˚ (pg. 9, [0036], lines 371-372). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate with the teachings of Nobuaki to provide that a hardness of the bead reinforcing rubber layer is equal to a hardness of the rubber bead apex. Doing so would be possible to enhance side rigidity and improves steering stability, as recognized by Nobuaki ([0036]).
Regarding claim 23, Kanenari does not disclose that a clinch rubber is disposed on the axially outside of the bead reinforcing rubber layer. Hiraku discloses that, as illustrated in Fig. 7, in the tire the bead reinforcing rubber layer (Fig. 7, item 19) has a radially inner end positioned on the axially outside of the turnup portion (Fig. 7, item 132) of the carcass ply (Fig. 7, item 13) (as shown), and 
a clinch rubber (Fig. 7, item 17) is disposed on the axially outside of the bead reinforcing rubber layer so as to form an axially outer surface of the bead portion, and the clinch rubber has a radially inner end positioned radially inside the radially inner end of the bead reinforcing rubber layer, and a radially outer end positioned radially inside the radially outer end of the bead reinforcing rubber layer (as shown).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanenari to incorporate with the teachings of Hiraku to provide that a clinch rubber is disposed on the axially outside of the bead reinforcing rubber layer. Doing so would be possible to improve the durability of the tire.

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that, the axially outer surface of the main portion of the carcass ply and an axially inner surface of a radially outer part of the bead reinforcing rubber layer which part extends radially outwardly beyond a radially outer end of the turnup portion of the carcass ply, it is not persuasive. The updated rejection is presented in this office action.
Regarding arguments in claim 5 that, the portion of the insulation rubber layer contacting with the bead core is not rolled up around the bead core, it is persuasive. The new ground of the rejection based on Ohara (US Patent No. 6,273,162) is rendered in this office action. The Examiner does have a suggestion for this feature. It is helpful to illustrate this feature in a drawing to present the inventor’s concepts.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742